t c memo united_states tax_court michael m brennan petitioner v commissioner of internal revenue respondent docket no filed date michael m brennan pro_se elizabeth a owen for respondent memorandum opinion parr judge this case is before us on respondent's motion for summary_judgment under rule respondent determined a all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the continued deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year the issue for decision is whether petitioner may exclude from gross_income under sec_104 amounts received from his employer upon termination of his employment on the ground that such amounts represented damages received on account of personal injury at the time the petition in this case was filed petitioner resided in austin texas a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the opposing party cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule d the existence continued nearest dollar unless otherwise indicated of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 the facts presented below are stated solely for purposes of deciding respondent's motion for summary_judgment background petitioner was employed by international business machines corporation ibm until his termination on date petitioner was employed to develop manage and present trade shows at some point prior to date petitioner became eligible to participate in the ibm modified and extended individual transition option program ito ii program the ito ii program allows ibm employees to resign or retire early receiving lump-sum payments and other_benefits petitioner was required to sign a general release and covenant not to sue the release as a condition for receiving the lump-sum payment and benefits pursuant to the ito-ii program the release is broadly written and covers any and all possible and potential claims in contract or in tort arising from employment or termination of employment pertinent sections of the release read as follows in exchange for the sums and benefits which you will receive pursuant to the terms of the ito-ii program m m brennan hereinafter you agrees to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release this release does not waive any claims that you may have which arise after the date you sign this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito-ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment on date petitioner signed the release at the time of signing the release petitioner had no legal claims pending in either state or federal court against ibm for unlawful the name m m brennan was typewritten in a blank space provided in the release employment practices petitioner however thought that he had a claim against ibm for infliction of emotional distress caused by his hectic employment travel schedule and pressure at work in exchange for signing the release and participating in the ito ii program petitioner received a dollar_figure lump-sum payment the payment or ito payment the payment was based on years_of_service and rate of pay at the time of signing the release petitioner attached a statement to it indicating that he was submitting the release under duress for the year petitioner received a form_w-2 from ibm showing wages tips and other compensation as dollar_figure on date petitioner filed his federal_income_tax return petitioner reported the dollar_figure as wages subtracted the dollar_figure ito payment therefrom and attached a disclosure although petitioner did not file any legal claims against ibm prior to signing the release he did file informal claims against ibm pursuant to the company's own internal open door program during the 179-day period from oct of through mar of petitioner was traveling or away from home on business for days on date petitioner suffered a nervous breakdown at his hotel room in cincinnati ohio and had to enter an emergency room for treatment upon petitioner's release ibm requested that he return to austin immediately from apr through date at ibm's request petitioner underwent a complete neurological checkup upon returning to work in late april petitioner felt that nothing had changed he was still expected to travel at the same frenetic pace following a difficult and pressured meeting with his supervisor petitioner submitted a request for participation in the ito ii program petitioner in fear of experiencing another nervous breakdown signed the release on date statement to his return asserting that the ito payment is excludable from gross_income pursuant to sec_104 as a payment received in exchange for the release and settlement of tort-type rights respondent determined that the ito payment was fully taxable severance_pay discussion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income are narrowly construed 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier supra 48_f3d_894 5th cir 105_tc_396 where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 the first requirement is the existence of a claim based upon tort or tort type rights commissioner v schleier supra pincite the claim must be bona_fide but not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner t c pincite stocks v commissioner supra pincite in this connection we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir such holdings imply that there must be an existing claim moreover while it need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment sodoma v commissioner tcmemo_1996_275 see also keel v commissioner tcmemo_1997_278 foster v commissioner tcmemo_1996_26 petitioner asserts that he had a bona_fide claim against ibm for infliction of emotional distress caused by his travel schedule and pressures at work and therefore ibm accepted petitioner's ito ii program participation request and subsequent release in lieu of litigation petitioner claims that his position is supported by the fact that he filed informal claims and or grievances against ibm pursuant to the company's own internal programs eg open door policy respondent argues that petitioner's failure to lodge any formal tort-type claim against ibm prior to and at the time of signing the release establishes that there was no bona_fide dispute between petitioner and ibm that could provide the basis for settlement we disagree an employee is not always required to file a formal legal action against an employer prior to settling an existing claim in order to exclude such settlement payment from income under sec_104 sodoma v commissioner supra viewing the facts in the light most favorable to petitioner it can be argued that petitioner's filing of complaints with ibm's grievance committee is at least some evidence of an existing dispute between the parties that could have provided the basis for settlement thus we find for purposes of this motion only that petitioner has met the first prong of excludability under sec_104 in that he has established the existence of an underlying tort-type cause of action see commissioner v schleier supra also see taggi v united_states supra pincite a claim must be bona_fide but does not necessarily have to be sustainable or valid we now turn to the language of the release itself the release in this case is the same as that in webb v commissioner tcmemo_1996_50 and essentially the same as that in sodoma v commissioner supra by its terms petitioner released ibm from liability for both contract and tort claims the release however does not specifically indicate that the lump-sum payment received by petitioner was paid to settle a potential personal injury claim against ibm we note that where the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 stocks v commissioner supra pincite here respondent argues and we agree that ibm did not make the payment on account of a personal injury the release form appears to be a standard document used by ibm for all of its employees who participate in the ito ii program moreover the amount of the dollar_figure lump-sum payment was calculated on the number of years_of_service and petitioner's salary finally the release states that if petitioner were rehired by ibm he could be required to repay some portion of the lump-sum payment based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate the lump-sum payment as in sodoma v commissioner supra and webb v commissioner supra the lump-sum payment herein appears to have been severance_pay rather than a payment for personal injury severance_pay just like the pay it replaces is taxable_income finally we note that petitioner has not alleged or come forward with any evidence of the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries failure to do so results in the entire amount being presumed to be taxable see taggi v united_states supra 91_tc_160 affd as to this issue and revd on other issues 913_f2d_1486 9th cir the release makes no allocation and petitioner has not set forth any facts upon which he would rely to prove an allocation indeed the fact that the dollar_figure was based on time of service and rate of pay points in the direction of its having been severance_pay rather than a payment for personal injury see webb v commissioner supra which involved the same payor and substantially the same plan as involved herein in sum viewing the facts in a light most favorable to petitioner we conclude that respondent has made a prima facie case to support a motion for summary_judgment and that petitioner has failed to come forward with countervailing assertions having sufficient specificity to cause us to hold that there is any material issue of fact which requires a trial accordingly we hold that respondent's motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered granting respondent's motion for summary_judgment
